Hurt, Judge.
This is a conviction for keeping and exhibiting a certain gaining bank, for the purpose of gaming.
When the case was called for trial counsel for defendant stated to the court that he desired to interpose a plea of former conviction. The court allowed him only fifteen minutes in which to prepare said plea. To this the defendant excepted, claiming that it would require more time to properly prepare said plea. The court ordered the trial to proceed, and, after some portion of the State’s evidence was in, counsel for defendant, the plea being prepared, filed and offered to read the same to the jury, whereupon the county attorney moved to strike it out, which motion was sustained, and defendant excepted.
We are of the opinion that, under the circumstances, Counsel for appellant should have been given more time; and we are also of the opinion that the plea should have been entertained by the court, allowed to be read to the jury, and tried upon its merits.

Reversed and remanded.